DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. US 2016/0062417 in the IDS.
Regarding claims 2, 9-10 and 17: Chu discloses a monitoring device (“wearable electronic device”, abstract), comprising:  communication circuitry 118a (figure 4) for communicating data using at least one wireless transmission protocol (paragraphs 0015-16); biometric circuitry and/or ECG circuitry 118b (figure 4) for performing biometric monitoring (ECG, paragraph 0017) for a user of the monitoring device (paragraph 0017); a common conductive element 112/114 (figure 4) in connection with the communication circuitry and the biometric circuitry (conductive upper and lower covers, paragraphs 0014-0017); and decoupling elements C1/C2/C3/C4 (figure 4, four are shown which reads on a first and second) positioned along electrical paths between the common conductive element, the biometric circuitry, and the communications circuitry, the decoupling elements being operable to selectively restrict or permit signals 
Regarding claims 3 and 11-13: Chu discloses a first decoupling element C1 (figure 4) is positioned along an electrical path between the common conductive element and the communication circuitry (figure 4, the decoupling elements are all along a path between the common conductive elements 112/114 and the communication circuitry 118a (figure 4) and the first conductive element is selected to function as an antenna for the communication circuitry at a first frequency (“high frequency band”, paragraph 0019). 
Regarding claims 4 and 13-14:  Chu discloses a second decoupling element C3 (figure 4) positioned along an electrical path between the common conductive element 112/114 (figure 4) and the biometric/ECG circuitry 118b (figure 4) and is selected to operate the ECG circuitry at a second frequency (“low frequency band”, paragraph 0019).  
Regarding claims 5, 15 and 18:  Chu discloses a third decoupling element C2 (figure 4) positioned along an electrical path between the common conductive element 112/114 (figure 4) and a system ground G (figure 4).  
Regarding claims 6, 16 and 19:  Chu discloses that the third decoupling element C2 is selected to enable the common conductive element to function as an antenna radiator for the communication circuitry at a first frequency and wherein the third decoupling element is selected to enable the common conductive element to function as an electrode for the biometric circuitry as at a second frequency (paragraph 0016-18). 
Regarding claims 7 and 20:  Chu discloses antenna matching circuitry C1/C2/C3/C4 (“matching circuit”, figure 4), wherein the decoupling elements are configured to selectively permit operation of the antenna matching circuitry with the common conductive element or the biometric circuitry (paragraphs 0016-18). 
Regarding claims 8 and 21:  Chu disclose that the decoupling elements can be capacitors or inductors (paragraph 0019).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7-14, 17 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-8 of copending Patent No. 10,806,362. Although the claims at issue are not identical, they are not patentably distinct from each other because.
17/072,561
10,806,362
Common subject matter
2-4,9-14,17
1-3
A monitoring device, comprising: communications circuitry for communicating data using at least one wireless transmission protocol; biometric circuitry (ECG) for performing biometric monitoring for a user of the monitoring device; a common conductive element in electrical connection with the communications circuitry and the biometric circuitry; and decoupling elements positioned along electrical paths between the common conductive element, the biometric circuity, and the communications circuitry, the decoupling elements being operable to selectively restrict or permit signals between the 
A first decoupling element of the decoupling elements is positioned along an electrical path between the common conductive element and the communications circuitry.  
A second decoupling element of the decoupling elements is positioned along an electrical path between the common conductive element and the biometric circuitry.


4
antenna matching circuitry, wherein the decoupling elements are configured to selectively permit operation of the antenna matching circuitry with at least one of the common conductive element or the biometric circuitry.
8, 21
8
the decoupling elements are at least one of a resistor, a capacitor, or an inductor.
9
7
the biometric circuitry includes electrocardiogram (ECG) circuitry.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792